$DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This is in response to the amendments filed on 10/08/2021. The proposed amendments to the 101 rejections are accepted. The 101 rejections are moot in light of the amendments and have been withdrawn. 

Response to Arguments

Applicant’s arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues (pg. 7-8) that the combination of Levinson and Saptharishi would not have resulted in a system that tracks objects in an order of relevance to a collision event…as described in amended claim 1. Applicant argues that Saptharishi teaches a ranking of a relationship between objects in previous frames and objects in a new frame, and how likely the same tracked object is being observed in a new frame (to avoid tracking the wrong object in new frame). Thus, the combination would not have taught tracking objects in an order of relevance of the objects to a collision event. The Examiner respectfully disagrees. Saptharishi [0095] teaches that the “importance” may be used to determine an order for tracking in which most important objects are tracked first. Saptharishi further teaches that the importance may be low for noisy observations, or “unknown” classifications, such as moving leaves, water, camera noise, and such. On the other hand, [0096] the importance may be high for classes of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 3, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (U.S Patent Publication No. 2017/0132334; hereinafter “Levinson”), in view of Saptharishi et al. (U.S Patent Publication No. 2014/0176727; hereinafter “Saptharishi”).

Regarding claim 1, Levinson teaches a method for updating an application for autonomous driving of a vehicle in an automated vehicle and highway systems, the method comprising (Levinson [Abstract], [0078]): 
 acquiring at least one of i) sensor data, ii) processing data, iii) database (DB)- based data, or iv) external data associated with a specific event (Levinson [0055] the autonomous vehicle includes a number of sensors and is able to acquire sensor data associated with the environment and external objects); 
generating a simulation model for the occurrence of the specific event based on the acquired data (Levinson [0078] the simulator may simulate an environment based on the sensor data, such that a simulated autonomous vehicle can be introduced to the synthetic environment; [0093] the simulator may simulate an event or condition being experienced by an autonomous vehicle); 
tracking at least one object associated with the specific event based on the simulation model (Levinson [0065] the perception engine receives sensor data, and can classify external objects. Further 
updating an application for the autonomous driving based on a tracking result of the at least one object (Levinson [0065-0066] based on the perception data, including the objects being tracked, the planner is able to generate numerous trajectories and evaluate the trajectories based on the location of the vehicle against relative locations of the objects, which means the tracking results are being updated; [0064] the position of the vehicle is updated in real-time); and 
transmitting, to the vehicle, information regarding the updated application (Levinson [Fig. 5] [0075] based on the sensor data and any of the trajectory and operation information is transmitted to the teleoperator computing device),
wherein the specific event is a collision event between the vehicle and another object (Levinson [0065] the future state of the object may be determined to find the likelihood of the collision of the vehicle and an object; [0066] the planner selects the most optimal trajectory for collision-free travel; [0093] the simulator may perform a simulation on the candidate trajectories to confirm sufficiency and appropriateness),
wherein the simulation model is generated based on the occurrence of the collision event designed based on the acquired data and a control operation of the vehicle to reproduce the occurrence of the collision event (Levinson [0078] there are policies or rules that determine how the autonomous vehicle must behave (control operation) in view of an event (such as a collision) when travelling, and the policies and rules may be simulated in simulator to confirm the safe operation; [0089] as an example, in an invent in which a pedestrian is detected by the vehicle and the sun is likely to impair the driver’s 
wherein the simulation model operates based on an application installed in the vehicle when the collision event occurs (Levinson [0078] the simulator is operated by the teleoperator (application), wherein [0081], [Fig. 9] teleoperator application receives all of the data regarding the objects, trajectories, and control instructions; [0089] if the likelihood of an event, such as collision, is likely to occur, a message is transmitted to the teleoperator computing device requesting teleoperations to preempt a transition to a safe operation of the vehicle, wherein [0095] the route data is simulated via teleoperator computing device for validation), 
wherein a first object that collided with the vehicle is assigned a high priority of relevance, and 
wherein a second object associated only with the first object is assigned a low priority of relevance (Levinson [0087-0088] the confidence level generator uses information associated with the identified objects and based on the information of the degree of certainty of the detected object, the probability in which the object may affect the safe operation of the vehicle is identified and transmitted to the teleoperation support. The vehicle may identify or predict that a distant obstacle may be problematic and control the vehicle accordingly; [0071] probabilities may be associated with the objects of interest 
Yet, Levinson does not teach wherein tracking the at least one object associated with the specific event comprises:
tracking objects in an order of high relevance, in consideration of relevance to the specific event.
However, in the same field of endeavor, Saptharishi does teach wherein tracking the at least one object associated with the specific event comprises:
tracking objects in an order of high relevance, in consideration of relevance to the specific event (Saptharishi [0089] the object racking module may predict the location and size of the object based on the estimated trajectory and velocity, and rank the observations of objects by their likelihood or probability of corresponding to a particular object that is being tracked; [0097] based on the motion information of the tracked object, the importance of the tracked object can be updated, wherein [0095] the importance may determine an order for tracking in which the most important objects are tracked first). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s method of tracking the object associated with the specific event, and ranking the tracked objected based on the relevancy, or importance, as taught by Saptharishi, for the purpose of improving the accuracy of the tracking data, ability to adapt object tracking to environmental changes, optimizing the detection and classification accuracy, and more (Saptharishi [0022]). 

Regarding claim 3, the combination of Levinson and Saptharishi teaches the method of claim 1, wherein the processing data is acquired by performing a processing operation for the autonomous 


Regarding claim 4, the combination of Levinson and Saptharishi teaches the method of claim 1, wherein the external data includes information regarding a surrounding environment or information regarding the at least one object when the collision event occurs (Levinson [0065] the perception engine is able to detect, classify, and predict the behavior of external objects, both static and dynamic objects, and such information is used to determine the likelihood of collision).  

Regarding claim 9, the combination of Levinson Saptharishi teaches the method of claim 1. Levinson teaches identifying information of the object that causes the collision event (Levinson [0065] the external object may be tracked and classified to predict or determine the likelihood of the object interfering with the autonomous vehicle traveling along a planned path), yet does not teach tracking the objects in the order of high relevance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson’s method of identifying information on the object that causes the collision event, by tracking the objected based on the relevancy, or importance, as taught by Saptharishi, for the purpose of improving the accuracy of the tracking data, ability to adapt object tracking to environmental changes, optimizing the detection and classification accuracy, and more (Saptharishi [0022]).

Regarding claim 10, the combination of Levinson Saptharishi teaches the method of claim 9, further comprising monitoring one or more objects determined using the information of the object that causes the collision event based on the updated application (Levinson [0113] tracked object may be stored (monitored) and updated by track updater, wherein [0154] the simulator can use this information to simulate a predicted response of a data based on the classified dynamic object, such as avoiding the collision). 

Regarding claim 11, the combination of Levinson Saptharishi teaches the method of claim 1, further comprising the steps of: receiving information regarding a scheduled route of the vehicle from the vehicle (Levinson [0060] the selected candidate trajectory is received in response to input from a 

Regarding claim 12, the combination of Levinson Saptharishi teaches the method of claim 11, wherein the information regarding the scheduled route of the vehicle includes at least one of i) traffic pattern information associated with the scheduled route, ii) weather information associated with the scheduled route, or iii) collision event information associated with the scheduled route (Levinson [0059] an event may include traffic conditions or congestions; [0060] the candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event, and the planner may calculate and evaluate trajectories in view of the event; [0089] if a potential for unsafe situation is detected, the planner may preemptively invoke an alternate path to avoid the event).  

	
Regarding claim 13, the combination of Levinson Saptharishi teaches the method of claim 12, further comprising: 
calculating a probability of occurrence of a collision event on the scheduled route, by using the reconfigured application and information regarding the scheduled route of the vehicle (Levinson [0060] the candidate trajectories (scheduled route) are calculated and evaluated, and may specifically indicate a confidence level or probability that a particular trajectory may reduce or negate the probability that the event (such as a collision) may impact operation of an autonomous vehicle); 
determining an alternative route for the vehicle, when the calculated probability of occurrence of the collision event exceeds a preset threshold value (Levinson [0060] the guided trajectory is selected 
transmitting the information regarding the determined alternative route to the vehicle (Levinson [0060] the selection of a candidate trajectory as a guided trajectory is transmitted to the vehicle).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665